Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
As previously stated, nowhere in the teachings of Gong, Olson and Scanlan criticize, discredit, or otherwise discourage the combination. Specifically, Gong recites that "The semiconductor device 100 is a none-lead package", column 4, lines 9-10, (emphasis added) but Gong does not restrict any subsequent packaging steps after forming the semiconductor device 100 to form integrated circuit. Gong does not restrict any external leads from connecting with the semiconductor 100 to form integrated circuit. In fact, Gong discloses in column 6 that “The semiconductor device 100 may be mounted to a printed circuit board (PCB) using surface mount technology (SMT) with the backside metal layer 113 exposed to be welded to thermal dissipation pad of the PCB via welding material like solder paste, thus provides superior electrical and thermal properties.” Therefore, Gong does not teach away the "forming a plurality of lead strips" "providing a removable carrier ... applying a second singulation process" in the subsequent steps. Gong uses a plating process for the front metal layer and a depositing method for the backside metal layer. Plating process is a deposition method, Gong discloses that a metal can be deposited by plating process and Gong does not criticize, discredit, or otherwise discourage deposition method for the backside metal layer using a plating process. Thus, Gong does not teach away from using plating method for both the front metal layer and the backside metal layer. 
Regarding Applicant’s arguments that “the step of forming the plurality of electrical interconnection is before the step of removing the removable carrier”, 
Regarding Applicant’s argument about Scanlan, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, pages 17-18 of Final Action clearly stated Scanlan discloses forming a plurality of lead structures [52] on a top surface of the removable carrier [40]; Chow et al. discloses in Fig. 3a, paragraph [0033] a plurality of lead structures [104] comprises a plurality of lead strips. Thus, the combination of Scanlan and Chow discloses forming a plurality of lead strips on a top surface of the removable carrier. 
Consequently, Applicant’s arguments are not persuasive. The claims stand rejected. 
	/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822